McCAY, J.
Section 2863 of the Revised Code, by its very terms, settles this case. That Section contemplates two cases: 1st. Where an execution has issued upon a judgment within seven years from the date of the judgment. 2d. “Where execution has issued and no entry is made by the returning officer within seven years from the date of the last entry on the execution.” In each of the two cases the judgment is dormant.
And this language is perfectly in accord with the object of 'the Legislature in providing for judgments becoming dormant. It is not to protect the defendant. It is not that the defendant shall be notified once in seven years that the judgment is claimed as existing. It is to protect and notify other creditors and purchasers. Once in seven years there must be such official action, as, put as it is required to be, upon the public dockets, will notify the world that the plaintiff claims his judgment as a subsisting one. This claim is just *as well notified to the world, by the Clerk’s entry, that he has issued a fi.- fa., as it is by the sheriff’s return upon that fi. fa. Both these entries are official acts, which, if the law is complied with, are entered upon the proper dockets, and are notice to any one who will take the pains to inquire at the proper place.
Judgment reversed.